Case: 22-50157       Document: 00516529206           Page: 1      Date Filed: 11/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 22-50157
                                  Summary Calendar                                FILED
                                                                           November 1, 2022
                                                                             Lyle W. Cayce
   United States of America,                                                      Clerk

                                                                  Plaintiff—Appellee,

                                          versus

   Leticia Lerma-Pichardo,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 4:21-CR-867-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Letitia Lerma-Pichardo appeals her sentence for illegal reentry after
   deportation in violation of 8 U.S.C. § 1326(a) and (b)(2). Lerma-Pichardo
   contends, for the first time on appeal, that it violates the Constitution to treat
   a prior conviction that increases the statutory maximum under § 1326(b) as a


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50157     Document: 00516529206           Page: 2   Date Filed: 11/01/2022




                                    No. 22-50157


   sentencing factor rather than as an element of the offense. Lerma-Pichardo
   concedes that this issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but she seeks to preserve it future review. In addition,
   she has filed an unopposed motion for summary disposition.
          As Lerma-Pichardo concedes, the sole issue raised on appeal is fore-
   closed. See United States v. Pervis, 937 F.3d 546, 553–54 (5th Cir. 2019);
   United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014). Because her posi-
   tion “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969), summary disposition is proper. Accord-
   ingly, the motion for summary disposition is GRANTED, and the judgment
   is AFFIRMED.




                                         2